Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  JOHN FOX,


                    Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00251-CV

AN ORIGINAL PROCEEDING







MEMORANDUM OPINION ON PETITION FOR WRIT OF INJUNCTION

	Relator John Fox seeks a writ of injunction against the Honorable M. Sue Kurita Judge of
the County Court at Law No. 6 of El Paso County.  Relator asserts that he is appealing from a
judgment which dismissed his request for a temporary injunction and he attached to his petition an
order entered on June 2, 2006 dismissing a case styled John Fox v. City of El Paso and numbered
2005-5276.  Our records do not reflect that an appeal of this dismissal order is presently pending.
	The courts of appeals have limited injunctive powers.  "Each court of appeals . . . may issue 
. . . all . . . writs necessary to enforce the jurisdiction of the court."  Tex. Gov't Code Ann. §
22.221(a).  A court of appeals "has no original jurisdiction to grant writs of injunction, except to
protect its jurisdiction over the subject matter of a pending appeal, or to prevent an unlawful
interference with the enforcement of its judgments and decrees."  Ott v. Bell, 606 S.W.2d 955, 957
(Tex. Civ. App.--Waco 1980, no writ).  Given that there is no pending appeal and Relator has not
demonstrated that issuance of the writ is necessary to prevent an unlawful interference with the
enforcement of this Court's judgment and decrees, we conclude that Relator is not entitled to the
relief requested.  Accordingly, we deny injunctive relief.  See Tex. R. App. P. 52.8(a).

						KENNETH R. CARR, Justice

September 6, 2007

Before Chew, C.J., McClure, and Carr, JJ.